DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Kumano
Claims 1, 6-8, and 13-15 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kumano et al.(USPubN 2020/0066251; Hereinafter Kumano).
As per claim 1, Kumano teaches a method for commenting a video, the method comprising: acquiring content information of a to-be-processed video frame(“The audio guidance generation device 10 obtains the latest version of a message, which are data representing the latest information on the competition, every time the data is updated. … The competition data is data in a predetermined format 
constructing text description information based on the content information, the text description information being used to describe a content of the to-be-processed video frame(“The audio guidance generation device 10 detects unconveyed information from the reception message based on the conveyed information. The audio guidance generation device 10 generates an explanatory text for conveying the detected unconveyed information, and outputs the audio data converted from the generated explanatory text” in Para.[0056]); 
importing the text description information into a pre-trained text conversion model to obtain commentary text information corresponding to the text description information, the text conversion model being used to convert the text description information into the commentary text information(“The explanation generation unit 12 converts the competition data input to the message management unit 11 into an explanatory text for performing speech synthesis, using the explanatory template stored in advance” in Para.[0220]); and 
converting the commentary text information into audio information(“The audio guidance generation device 30 generates a text explaining the progress of the competition with a speech style indicating the stressed portion (text with the speech style) from the competition data, based on a template in which the part to be stressed of the competition data is determined in advance, and performs speech synthesis using the learned audio model” in Para.[0162], “the audio guidance generation device 30 can generate audio with a sharp intonation, from the competition data” in Para.[0163]).
As per claim 6, Kumano teaches wherein the importing the text description information into the pre-trained text conversion model to obtain the commentary text information corresponding to the text description information, comprises: querying scenario type information corresponding to the text 
As per claim 7, Kumano teaches wherein the method further comprises: establishing a time matching relationship between the to-be-processed video frame and the audio information(“a first buffer unit that stores audio data indicating the speech converted by the speech synthesis unit and time information indicating the time of a situation of the competition used to generate the explanatory text; a second buffer unit that stores video data indicating the situation of the competition in association with time information indicating the time of the situation; and a multiplexing unit that extracts audio data at a designated time from the first buffer unit, the designated time being a first predetermined duration 
As per claim 8, Kumano teaches an electric device, comprising: one or more processors; and a memory storing one or more programs thereon, the one or more programs, when executed by the one or more processors, causing the one or more processors to perform operations(“The computer system here includes a processor such as a central processing unit (CPU), various memories, an operating system (OS), and hardware such as peripheral devices. Each functional unit described above may be configured by one or two or more computer systems, and a set of one functional unit or two or more functional units each may be configured by one computer system” in Para.[0343]) and the other limitations in the claim 8 has been discussed in the rejection claim 1 and rejected under the same rationale. 	
As per claim 13, the limitations in the claim 13 has been discussed in the rejection claim 6 and rejected under the same rationale. 	
As per claim 14, the limitations in the claim 14 has been discussed in the rejection claim 7 and rejected under the same rationale.
As per claim 15, Kumano teaches a non-transitory computer readable medium, storing a computer program thereon, the program, when executed by a processor(“The computer system here includes a processor such as a central processing unit (CPU), various memories, an operating system (OS), and hardware such as peripheral devices. Each functional unit described above may be configured by one or two or more computer systems, and a set of one functional unit or two or more functional units each may be configured by one computer system” in Para.[0343], ““computer-readable recording medium” refers to a portable medium such as a flexible disk, a magneto-optical disk, a read only memory (ROM), and a compact disc (CD)-ROM, and a storage device such as a hard disk built in a . 	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Kumano in view of Kim
Claims 2-4, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kumano et al.(USPubN 2020/0066251; Hereinafter Kumano) in view of Kim et al.(USPubN 2017/0316256; hereinafter Kim).
As per claim 2, Kumano teaches all of limitation of claim 1. 
Kumano is silent about wherein the acquiring content information of the to-be-processed video frame, comprises: in response to the to-be-processed video frame being a video frame, performing image recognition on the to-be-processed video frame to obtain the content information, wherein the content information comprises at least one of: video type information, or person information.
Kim teaches wherein the acquiring content information of the to-be-processed video frame, comprises: in response to the to-be-processed video frame being a video frame, performing image 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Kumano with the above teachings of Kim in order to enhance an end user's experience of video content by filtering a video.
As per claim 3, Kumano teaches all of limitation of claim 1. 
Kumano is silent about wherein the acquiring content information of the to-be-processed video frame, comprises: in response to the to-be-processed video frame being a plurality of to-be-processed video frames, performing image recognition on the to-be-processed video frames to determine target images; and acquiring motion information of each target image of the target images in the to-be-processed video frames.
Kim teaches wherein the acquiring content information of the to-be-processed video frame, comprises: in response to the to-be-processed video frame being a plurality of to-be-processed video frames, performing image recognition on the to-be-processed video frames to determine target images; 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Kumano with the above teachings of Kim in order to enhance an end user's experience of video content by filtering a video.
As per claim 4, Kumano and Kim teach all of limitation of claim 3. 
Kumano is silent about wherein the acquiring motion information of each target image of the target images in the to-be-processed video frames, comprises: setting a marking point for the each target image, and acquiring location information of the marking point in each to-be-processed video frame of the to-be-processed video frames; establishing a corresponding relationship between time information of the to-be-processed video frames and the location information; and determining the content information according to a time sequence corresponding to the time information and the corresponding relationship, the content information comprising action information.
Kim teaches wherein the acquiring motion information of each target image of the target images in the to-be-processed video frames, comprises: setting a marking point for the each target 204 may determine an event associated with the video segment. The video processing module 204 may determine the event based on the labels for objects and people associated with the video segment.” in Para.[0060], “the video processing module 204 may use additional sources of data to identify the event. For example, the video processing module 204 may determine one or more of the date, the time, and the location where the video was taken based on metadata associated with the video and, upon user consent, request event information associated with the data and the time from a calendar application associated with the user. In some implementations, the video processing module 204 may request the event information from a second server 130 that manages the calendar application. In some implementations, the video processing module 204 may determine the event from publicly available information. For example, the video processing module 204 may use one or more of the date, the time, and the location associated with the video to determine that the video segment includes footage of a rock show. The video processing module 204 may associate a label that includes identifying information for the event. For example, the video processing module 204 may add the label: “Ava's first birthday party” based on the title of the calendar event” in Para.[0061]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Kumano with the above teachings of Kim in order to enhance an end user's experience of video content by filtering a video.
As per claim 9, the limitations in the claim 9 has been discussed in the rejection claim 2 and rejected under the same rationale.
As per claim 10, the limitations in the claim 10 has been discussed in the rejection claim 3 and rejected under the same rationale.
As per claim 11, the limitations in the claim 11 has been discussed in the rejection claim 4 and rejected under the same rationale.

Kumano in view of Liu
Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kumano et al.(USPubN 2020/0066251; Hereinafter Kumano) in view of Liu et al.(USPubN 2021/0158795; hereinafter Liu)
As per claim 5, Kumano teaches all of limitation of claim 1.
Kumano is silent about wherein the constructing text description information based on the content information, comprises: query part-of-speech information of the content information, wherein the part-of-speech information comprises at least one of: noun, or verb; determining a sentence component corresponding to the part-of-speech information, wherein the sentence component comprises at least one of: subject, predicate, or object; selecting a sentence pattern based on the sentence component, the sentence pattern comprising a word slot; and adding the content information to the word slot of the sentence pattern to obtain the text description information.
Liu teaches wherein the constructing text description information based on the content information, comprises: query part-of-speech information of the content information, wherein the part-of-speech information comprises at least one of: noun, or verb; determining a sentence component corresponding to the part-of-speech information, wherein the sentence component comprises at least one of: subject, predicate, or object; selecting a sentence pattern based on the sentence component, the sentence pattern comprising a word slot; and adding the content information to the word slot of the sentence pattern to obtain the text description information(“Assuming that context information is <Tom 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Kumano with the above teachings of Liu in order to achieve a truly good listening experience.
As per claim 12, the limitations in the claim 12 has been discussed in the rejection claim 5 and rejected under the same rationale.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNGHYOUN PARK whose telephone number is (571)270-1333. The examiner can normally be reached M - Thur 6:00 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI Q TRAN can be reached on (571)272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/SUNGHYOUN PARK/Examiner, Art Unit 2484